Conviction is for receiving stolen property less than fifty dollars in value, with punishment of five days in jail and a fine of twenty dollars.
No statement of the facts proven accompanies the record. The transcript contains what purports to be exceptions to the charge. It is not authenticated in any way by the trial judge, and it is not shown when the same was presented, nor whether it was ever called to the judge's attention. Salter v. State, 78 Tex. Crim. 325,180 S.W. 691; Castelberry v. State, 88 Tex. Crim. 502,228 S.W. 216; Rhodes v. State, 93 Tex. Crim. 514,248 S.W. 679.
Three special charges were requested, refused and exceptions noted upon the charges. They all relate to matters depending upon the evidence, and we are not in a position to pass upon them in its absence.
Four bills of exception appear in the record none of which may be considered. The motion for new trial was overruled on July 18th, and the trial court made an order granting 30 days after adjournment of the term in which to file statement of facts and bills of exception. This order of extension he had the power to make. Gribble v. State, 85 Tex.Crim. Rep., 210 S.W. 215. Court adjourned for the term on August 22d. The thirty days expired on September 21st. All the bills were filed on September 24th, three days after the period of extension, hence too late to merit consideration. Victory v. State, 254 S.W. 478, and the authorities there cited; see also notes under Art. 845, C.C.P., Vernon's Civil and Crim. Statutes, 1922 Supplement.
The judgment is affirmed.
Affirmed. *Page 519 
                          ON REHEARING.